DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and have been examined in this Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Objections
The following claims are objected to for containing minor informalities.  Correction is requested for consistency purposes.
Claim 14 refers to itself, which is improper.   Correction to refer to claim 13 is requested since “the plurality of rate types” are originally referenced in claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claims 1 is directed to a system (machine), Claim 11 is directed toward a method (process), and Claim 16 is directed to a computer program product having computer executable instructions embodied in a non-transitory computer readable storage medium, which all fall within one of the proper statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-18 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 11 and 16 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (and Claims 11 & 16).  A system [claim 1], method [claim 11], computer program product [claim 16] for providing on-demand rate guidance for a job position in at least one geographic location utilizing an automated pay rate creation system, the system, computer program product, and method comprising: 
at least one communication device configured to allow a user to provide a plurality of job details including job position and candidate work location ([0081] input of the one or more job categories and locations); and
an automated pay rate creation system being designed to provide a plurality of pay rates to the user based on the job position and the candidate work location, the automated pay rate creation system comprising:
providing a messaging window on the at least one communication device for performing user interactions by a presentation module; 
storing market data, client specific data and details of a plurality of job levels corresponding to the job position in a pay rate database; 
enabling the user to perform a worldwide pay rate search to obtain the plurality of pay rates for the job position; 
providing a plurality of queries on the messaging window to request the plurality of job details; 
receiving the plurality of job details from the request module and processing and parsing the plurality of job details into user specific configurations;
storing the processed and parsed job details in the pay rate database; 
creating the plurality of pay rates including an average pay rate once the user confirms the plurality of job details;
identifying the market rate and the pay rate algorithmically for each of the plurality of job details provided by the user; 
performing a pay rate analysis and generating a confidence factor on the data quality based on the job position and the candidate work location; and 
recommending the candidate work location for hiring at least one resource based on the plurality of pay rates and the confidence factor; 
the pay rate creation module and the pay rate identification module enable the user to select at least one pay rate for the job position. 

As the underlined claim limitations above demonstrate, independent claims 1, 11 and 16 are directed to the abstract idea of providing local pay rate guidance for a job by recommending a candidate work location based on pay rate analysis of job market information.	
The Specification emphasizes the traditional salary structure takes into many factors but location is a dominating factor that affects salaries:  There are several factors for determining fair and competitive compensation pay rates…Among these factors, location is one of the primary factors used in benchmarking pay rates.”  (Specification; [0002]). The Specification mentions well-known “Various methods have been developed to provide location-based compensation.  One such method describes an improved system and method for facilitating placement of candidates between employers and recruiters…filtering job orders based on information related to a particular staffing party, geographical information...The talent platform exchange engine filters job orders thereby creating a subset of job orders with data fields associated with geographical location that matches with a candidate job location.” (Specification; [0003]).
Consistent with the Specification, the underlined claim limitations above encompass gathering job market information to provide pay rate and analysis to recommend candidate work location for hiring, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to commercial or legal interactions including agreements in the form of contracts, advertising, marketing/sales activities, and business relations between candidates and recruiters, and also relates to managing personal behavior/relationships or interactions between recruiters and candidates for hiring following certain rules/instructions.  See MPEP §2106.04(a)(2)(II).  
The recitation of generic computer components of the claimed invention does not preclude the claim from reciting an abstract idea.  “The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See Fair Warning, 839 F.3d at 1098. 
Dependent claims 2-10, 12-15, and 17-18 merely reiterate the same abstract ideas with further embellishments, such as providing pay roll rates, markup and fee information, types of rates including staffing, payroll, and worker pay rates, recommending the candidate work location based on cost and value, providing information regarding the availability of the one resource at the recommended location, and providing price elasticity information, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-18 fail to integrate the abstract idea into a practical application.  Claims 1,11, and 16, include the following underlined and italicized identified additional elements which do not amount to any practical application:
A system [claim 1], computer program product [claim 16] comprising computer executable instructions embodied in a non-transitory computer readable storage medium having a computer readable program code embodied therein, the computer readable program code configured to be executed on a computer system to implement a method [claim 11] for providing on-demand rate guidance for a job position in at least one geographic location utilizing an automated pay rate creation system, the system, computer program product, and method comprising: 
at least one communication device configured to allow a user to provide a plurality of job details including job position and candidate work location;
an automated pay rate creation system being in communication with at least one communication device via a network, including a pay rate creation server residing on a central computer having a processor installed with a pay rate creation application and coupled with a memory unit integrated with a central database, the automated pay rate creation system being designed to provide a plurality of pay rates to the user based on the job position and the candidate work location, the automated pay rate creation system comprising:
providing/presenting a messaging window on the at least one communication device for performing user interactions by a presentation module;
storing market data, client specific data and details of a plurality of job levels corresponding to the job position in a pay rate database by a database module;
enabling the user to perform a worldwide pay rate search to obtain the plurality of pay rates for the job position by a global search module;
providing a plurality of queries on the messaging window to request the plurality of job details by a request module; 
receiving the plurality of job details from the request module and processing and parsing the plurality of job details into user specific configurations by a pay rate processing and parsing module;
storing the processed and parsed job details in the pay rate database by the pay rate processing and parsing module; 
creating the plurality of pay rates including an average pay rate once the user confirms the plurality of job details through a pay rate creation module; 
identifying the market rate and the pay rate algorithmically for each of the plurality of job details provided by the user by a pay rate identification module; 
performing a pay rate analysis and generating a confidence factor on the data quality based on the job position and the candidate work location by the pay rate identification module; and 
recommending the candidate work location for hiring at least one resource based on the plurality of pay rates and the confidence factor by a resource hiring module; 
whereby the pay rate creation module and the pay rate identification module enable the user to select at least one pay rate for the job position.

The additional elements of the limitations recited above in independent claims 1, 11, and 16 merely provide an abstract-idea-based-solution implemented with computer hardware components and software modules, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer devices require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps executed by a computer processing  device at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h).   The recited additional elements merely recite result-oriented solution steps, and do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to simply apply the judicial exception using a generic computer.  See also Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48.  Nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).
Alternately, the claimed steps of providing/presenting a messaging window/display on the at least one communication device for performing user interactions (input) by a presentation module is merely generic data gathering/outputting, storing market data, client specific data and details of a plurality of job levels corresponding to the job position in a pay rate database is mere data gathering and storing data, which is considered insignificant extra-solution activity, see MPEP 2106.05(g).  Gathering, transmitting, outputting data by the computer using a computer network is considered one of the most basic functions of a computer. The Courts have found exemplary activities such as the following as insignificant extra-solution activity;  Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;  Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.
Dependent claims 2-10, 12-15, and 17-18 merely reiterate the same abstract ideas using the same additional elements including the software-based computer modules, communication device (telephone, computer), and display window (web page) as recited above for gathering, displaying and transmitting data, without imposing any meaningful limits or any further practical application.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-18 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
The same additional elements recited under Step 2A[prong 2] merely provide generic hardware and/or software based additional elements executing the steps of the abstract idea using the additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant steps providing/presenting a messaging window/display on the at least one communication device for performing user interactions (input) by a presentation module is merely generic data gathering/outputting, storing market data, client specific data and details of a plurality of job levels corresponding to the job position in a pay rate database, are considered to be mere data gathering and transmitting/outputting over a computer network, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).  The Courts have also found instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018) and gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 as examples that do not improve technology or computer functionality. See also Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016) regarding selecting one type of content from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware.
Dependent claims 2-10, 12-15, and 17-18 merely reiterate the same abstract ideas using the same additional elements of the software modules, communication device (telephone, computer), and display window (web page) as recited above for gathering, displaying and transmitting data, without imposing any meaningful limits or any further practical application 
Additionally, the Specification describes the computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The claimed generic additional elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, transmitting data and generating data.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and transmitting/outputting information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of implementing the claimed limitations is equally generic or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claimed elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over HECKER (US 20200193385) in view of NYEGAARD (US 20080065467).
Regarding Claim 1, 11 and 16,
	A system [claim 1], computer program product [claim 16] comprising computer executable instructions embodied in a non-transitory computer readable storage medium having a computer readable program code embodied therein, the computer readable program code configured to be executed on a computer system to implement a method [claim 11] for providing on-demand rate guidance for a job position in at least one geographic location utilizing an automated pay rate creation system (Abstract; An apparatus comprising a processor and a memory, the memory storing computer-executable instructions executed by the processor, determine rates for one or more workforce resources associated with a job type and a location, determine, based on at least the job type and the location, a market pay rate for each of the one or more workforce resources, Summary, [0007] Computer program product may include at least one computer-readable storage medium having computer-executable program code, see also [0037] and Figs. 1-7) the system, computer program product, and method comprising: 
at least one communication device configured to allow a user to provide a plurality of job details including job position and candidate work location (Fig. 1; communication device (e.g., user device 108), [0081] user input of the one or more job categories and locations);
an automated pay rate creation system being in communication with at least one communication device via a network, including a pay rate creation server residing on a central computer having a processor installed with a pay rate creation application and coupled with a memory unit integrated with a central database ([0037] System 100 may include a requisition computing system 102, an engagement support computing system 106, and a third-party computing system 104. The system 100 may comprise a user device 108 configured with a display 110 to output a graphical user interface 112. The requisition computing system 102, the third-party computing system 104, the engagement support computing system 106, and the user device 108 may be in communication with a server 101 (e.g., a vendor management server) via network 114, [0055] The mass storage device 228 may store other system or application programs and data utilized by the computing device 200), the automated pay rate creation system being designed to provide a plurality of pay rates to the user based on the job position and the candidate work location (Abstract; determine rates for one or more workforce resources associated with a job type and a location, determine, based on at least the job type and the location, a market pay rate for each of the one or more workforce resources, see also Summary) comprising:
providing a messaging window on the at least one communication device for performing user interactions by a presentation module ([0037] system 100 may comprise a user device 108 configured with a display 110 to output a graphical user interface 112, [0042] The graphical user interface 112 may include a user input interface, may detect input and/or a selection of a request (e.g., by an entity such as a manager) for information relating to a work requisition, [0060] The create requisition user interface 300 may be utilized to detect selections of preferences of an entity (e.g., a manager, a client/customer, etc.) and may generate a SOW requisition based on the detected selections. A SOW requisition may have multiple workforce resources associated with a SOW requisition in which each workforce resource associated with the SOW requisition may have an association(s) to a job category, see also [0061-0062]); 
storing market data, client specific data and details of a plurality of job levels corresponding to the job position in a pay rate database by a database module ([0032] a database that includes occupational definitions based on occupational requirements and worker attributes, claim 5 reciting entity comprises a repository of information associated with workforce resources having a same or similar job type or location, or both as the one or more workforce resources, [0078] Rate information based on a job type and a location may be retrieved from a resource such as a repository or may be aggregation of market rate data, [0055] The mass storage device 228 may store other system or application programs and data utilized by the computing device 200); 
enabling the user to perform a worldwide pay rate search to obtain the plurality of pay rates for the job position by a global search module ([0020-0021] search requests for proposal, requests for information may be requested by customer/client/hiring party that may need to supplement an existing workforce, [0027] a job requisition may be used to request hiring of one or more workforce resources and budget available for a role/position, [0042] the user input interface may detect input and/or a selection of a search request (e.g., by an entity such as a manager) for information relating to a SOW requisition to determine a sample market rate based on location, [0080] The computing device (e.g., server 101) may correlate the role and/or job title with a global or custom job taxonomy in conjunction with a location of the workforce resource and other location type information, [0078] market rates 510 may be a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type (e.g., on-site, offshore, etc.), When a location type for a workforce resource submitted by a service provider is designated as offshore, a median hourly rate may be compared to the submitted hourly rate by the service provider, see also [0082-0083] offshore market rates). 
providing a plurality of queries on the messaging window to request the plurality of job details by a request module ([0007] determine submitted rates for one or more workforce resources associated with a requisition, wherein each of the one or more workforce resources is associated with a job type and a location, [0020-0021] search requests for proposal, requests for information may be requested by customer/client/hiring party that may need to supplement an existing workforce, [0027] a job requisition may be used to request hiring of one or more workforce resources and budget available for a role/position, [0042] the user input interface may detect input and/or a selection of a search request (e.g., by an entity such as a manager) for information relating to a SOW requisition to determine a sample market rate based on location); 
receiving the plurality of job details from the request module and processing and parsing the plurality of job details into user specific configurations by a pay rate processing and parsing module (Fig. 6 and [0085] At block 610, the server may analyze/parse the SOW and determine one or more roles needed to complete the work defined in the SOW. At block 615, the server may determine a job category and/or location associated with each of the one or more roles, see also [0081]);
storing the processed and parsed job details in the pay rate database by the pay rate processing and parsing module ([0032] a database that includes occupational definitions based on occupational requirements and worker attributes, claim 5 reciting a repository of information associated with workforce resources having a same or similar job type or location, or both as the one or more workforce resources, [0078] Rate information based on a job type and a location may be retrieved from a resource such as a repository or may be aggregation of market rate data, [0055] The mass storage device 228 may store other system or application programs and data utilized by the computing device 200); 
creating the plurality of pay rates including an average pay rate once the user confirms the plurality of job details through a pay rate creation module ([0078] market rates 510 may be a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type, [0036] market rate may refer to a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type, claims 6 & 14 reciting market rate retrieved from the entity is a median hourly rate selected based on the job type and location of the one or more workforce resources, [0042] the user input interface may detect input and/or a selection of a search request (e.g., by an entity such as a manager) for information relating to a SOW requisition to determine a sample market rate based on location, [0075] the entity may obtain a market comparison report which compares the rates submitted by the service provider to sample market rates for workforce resources by selecting a market rate comparison tab 501 within the requisition page 500); 
identifying the market rate and the pay rate algorithmically for each of the plurality of job details provided by the user by a pay rate identification module ([0078] market rates 510 may be a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type, [0036] market rate may refer to a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type, claims 6 & 14 reciting market rate retrieved from the entity is a median hourly rate selected based on the job type and location of the one or more workforce resources, [0078] a median hourly rate may be compared to the identified hourly rate submitted by the service provider, see also [0076-0083]); 
performing a pay rate analysis and [generating a confidence factor] on the data quality based on the job position and the candidate work location by the pay rate identification module ([0075] obtain insight into the reasonableness of the submission provided by the service provider, a computing device of the entity may obtain a market comparison report which compares the rates submitted by the service provider to sample market rates for workforce resources by selecting a market rate comparison tab 501 within the requisition page 500, [0083] The total cost difference 530 may be determined by the computing device (e.g., server 101) based on subtracting sample market rates from submitted rates. In the example of FIG. 5B, the total cost difference 530 (e.g., $25,483.20) may be a negative amount indicating that the costs of the submitted rates are more than the costs of the sample market rates. In some examples, this may denote that the sample market rates are more competitive and may be used as a benchmark to gauge the reasonableness (e.g., a reasonable markup) of the submitted rates by the service provider.  In other example embodiments, the cost difference 530 may be a positive amount, which also may be utilized to determine the reasonableness of the submitted rates, [0078] market rates 510 may be a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type, see also [0076-0081] and [0091]; and 
recommending the candidate work [location] for hiring at least one resource by a resource hiring module ([0081] In some examples, the one or more service providers caused to be output may be associated with a lowest service provider markup, a lowest workforce resource payment rate, or other most-favorable characteristics of service providers); 
whereby the pay rate creation module and the pay rate identification module enable the user to select at least one pay rate for the job position ([0028] A statement of work (SOW) may be used to define the work to be performed and the needs of the organization to be fulfilled by the independent contractors. The SOW may also indicate a particular contractor/vendor and define project-specific activities, deliverables and timelines for a vendor/service provider providing services to the organization. The SOW may also include detailed requirements and pricing for the work, claims 2 & 1 recite: market pay rate for the select workforce resource is set as the submitted rate for the select workforce resource, [0076] Referring to FIG. 5B, in response to a detection of a selection (e.g., a selection by the entity) of the market rate comparison tab 501, a computing device (e.g., server 101) may generate a market comparison report 550 based on selected market payrate, and presented via a user interface 560 in response to a service provider's submission to fulfill a SOW. The market comparison user interface 560 may be generated via by a GPU (e.g., GPU 202).
The modules recited above are disclosed in Hecker [0044] FIG. 2 computing device that may be used in various aspects, such as the servers, modules, and/or devices depicted in FIG. 1, however, Hecker may not explicitly label the itemized modules as recited above.  Nonetheless, duplication and/or rearrangement of modules, under MPEP 2144.04 directed to various common practices which has been considered routine expedients that support an obviousness rationale, including making integral, making separable, duplication and resizing, or rearrangement of components for the benefit of optimizing the system design.  Thus, it would have been obvious to one of ordinary skill in the art to rearrange separate modules from the modules already disclosed in Heckler to implement the functions already disclosed in Heckler under MPEP 2144.04 obviousness rationale for making separable modules since the rearrangement of modules, would each perform the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.  
Furthermore, although Hecker discloses all of the limitations above, it may not explicitly specify generating a confidence factor on the data quality and recommending specific work location.
Nonetheless, Nyegaard in the same field of endeavor of pay rate analysis discloses specifically:
generating a confidence factor on the data quality based on the job position and the candidate work location (Abstract; compare information on current prices and benchmark salaries for different jobs, job families, locations and industries in terms of relative supply and demand forces as indicated in a normalized Price/Earnings Ratio. The disclosure normalizes this measure allowing users a common measure to see the relative difference between what all workers have typically been paid in a certain occupation, location, what new hires are being offered currently for the same jobs in the same location and/or industry, thus an indication as to the current level of supply and demand forces for the chosen occupation, location and/or industry, which include reliability measures such standard deviation and relative standard error, [0027-0030] P/E ratios can be raw and normalized to easily compare different occupations and locations, and include reliability measures such standard deviation and relative standard error, [0036-0043] standard deviation is used to calculate the power number indicating how many observations are needed for a certain confidence level given the standard deviation: Power Number=((STD/ n*c)/(.SIGMA.S/n), where STD is the standard deviation, n is the number of observation, S is each salary point and c is the constant associated with a desired confidence level, A chosen constant for this embodiment is 1.64 which generates a 80% confidence level based upon an optimized choice between accuracy and data availability given the data source and analyzed results of the processes, [0046] The data is marked accordingly so users have an idea of how reliable the data is, see also [0047-0051]), and 
recommending the candidate work location for hiring at least one resource based on the plurality of pay rates and the confidence factor ([0006] displaying benchmark and average compensation classified by occupation and location, and output information comprises averages of salaries offered versus benchmark salaries, raw price earnings ratios, normalized price earnings ratios, deltas of price earnings ratios, by regions such as city, state, major region and nationally, by specific occupation, In one aspect, the output information comprises ranked lists of occupations, ranked lists of location and/or industries, said rankings of occupations and locations being based upon the normalized P/E ratios and indicating a supply/demand rating, including the standard deviation for a certain confidence level, [0035] determine whether a given occupation/location is currently "trading" at a discount (e.g., below its intrinsic P/E ratio, at Par (e.g., exactly at its intrinsic, or Standard P/E ratio) or at a Premium (e.g., above its intrinsic P/E ratio), [0051] for example,  if a local area wanted to attract biotech firms and could determine lower P/E ratios for biotech occupations than a competing area, this would indicate that the lower P/E ratio area can more easily meet demand and provide positive information that could help persuade a firm to relocate there instead of an alternate location with higher P/E ratios, determining the relative supply/demand inequities for specific occupations or groups of occupations in specific geographical locations or regions, see also [0012]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the Hecker to incorporate the features of generating a confidence factor and recommending a work location as taught by Nyegaard . One of ordinary skill in the art would have been motivated to include the features of Nyegaard in order to “easily compare divergent occupations, local areas or regions as well as industries. This, in turn, makes it significantly easier for a company to determine which area will be the easiest to find required talent, what to offer and how flexible to be, for an economic development agency to determine which industries to promote to, which outside population groups to promote to and which educational programs to support, or for a jobseeker to decide on a career or location change, what to expect in terms of compensation range and how difficult or easy it will be to find suitable employment” (Nyegaard’ [0020]).

Regarding Claim 2,
Modified Hecker discloses system of claim 1 as recited above.  Hecker further discloses wherein the pay rate database provides data on pay roll rates, markups and fees (claim 5 reciting a repository of information associated with workforce resources having a same or similar job type or location, or both as the one or more workforce resources, [0078] Rate information based on a job type and a location may be retrieved from a resource such as a repository or may be aggregation of market rate data).

Regarding Claim 3,
Modified Hecker discloses system of claim 1 as recited above.  Hecker further discloses wherein the presentation module is designed to display the plurality of resource levels and the plurality of pay rates on a single web page in the messaging window of the at least one communication device thereby providing a consolidated view of the plurality of job details ([0037] a display 110 to output a graphical user interface 112, [0073-0074] in response to an entity (e.g., a hiring party (e.g., a manager or customer)) generating a SOW, a computing device (e.g., server 101) may generate a requisition page 500 (e.g., a web page) in response to a selection of a service provider's submission to fulfill a SOW. The requisition page 500 may be presented/displayed via a user interface 502), requisition page 500 may include rate information (e.g., hourly rates) for each of the workforce resources).

Regarding Claims 4 & 12,
Modified Hecker discloses claims 1 and 11, as recited above, and further discloses wherein the presentation module displays a plurality of client locations for the requested job position (Nyegaard; [0006] displaying benchmark and average compensation classified by occupation and location, and output information comprises averages of salaries offered versus benchmark salaries, raw price earnings ratios, normalized price earnings ratios, deltas of price earnings ratios, by regions such as city, state, major region and nationally, by specific occupation, In one aspect, the output information comprises ranked lists of occupations, ranked lists of locations).

Regarding Claims 5 & 13,
Modified Hecker discloses claims 1 and 11, as recited above.  Hecker further discloses wherein the pay rate creation module enables the user to obtain details of a plurality of rate types for the job position ([0036] determining a sample/average market rate for each workforce resource to fulfill the SOW requisition based on a job type and/or a location associated with the SOW requisition. Based on the sample market rate and rates submitted by a service provider, a total cost difference may be determined, [0081] Based on detected input of the one or more job categories and/or locations, the computing device may cause output, via a user interface, of one or more service providers and associated submitted rates).

Regarding Claims 6 & 14,
Modified Hecker discloses claims 5 and 13, as recited above.  Hecker further discloses wherein the plurality of rate types includes staffing, payroll and worker pay rate (claim 5 reciting a repository of information associated with workforce resources having a same or similar job type or location, or both as the one or more workforce resources, [0078] Rate information based on a job type and a location may be retrieved from a resource such as a repository or may be aggregation of market rate data).

Regarding Claim 7, 15 & 17,
Modified Hecker discloses claims 1, 11 and 16, and  further discloses wherein the resource hiring module recommends the candidate work location for the at least one resource based on cost and value (Nyegaard; [0006] displaying benchmark and average compensation classified by occupation and location, and output information comprises averages of salaries offered versus benchmark salaries, raw price earnings ratios, normalized price earnings ratios, deltas of price earnings ratios, by regions such as city, state, major region and nationally, by specific occupation, In one aspect, the output information comprises ranked lists of occupations, ranked lists of locations).

Regarding Claims 8 and 18,
Modified Hecker discloses claims 1 and 16, as recited above.  Hecker further discloses wherein the resource hiring module provides data regarding the availability of the at least one resource at the recommended location ([0027] the job requisition information comprises the budget available for a role/position, [0029] staff augmentation may be a strategy used to staff a project and respond to business objectives with the use of contingent labor. Augmentation may refer to evaluating existing staff to identify where skills gaps exist and then filling the gaps. The gaps may be filled with the assistance of a staffing firm that is employed to find and provide contract professionals).

Regarding Claim 9,
Modified Hecker discloses claim 1, as recited above.  Hecker further discloses wherein the resource hiring module provides data on the elasticity of price versus quantity and quality of the at least one resource ([0059] present disclosure may provide an efficient and reliable mechanism for managing and generating statement of work (SOW) rate cards and/or rate comparison outputs (e.g., reports), via one or more user interfaces, [0036] Based on the sample market rate and rates submitted by a service provider, a total cost difference may be determined. The sample market rate may refer to a standard/average/median rate associated with a job category for a workforce resource, which may be based on a location or location type, that is not specific to a particular customer, [0074] The requisition page 500 may include workforce resources (e.g., workers) the service provider has designated to complete work outlined within the SOW. The requisition page 500 may indicate a title for each of the workforce resources submitted by the service provider. The requisition page 500 may include rate information (e.g., hourly rates) for each of the workforce resources, work units (e.g., per hour and number of budgeted hours) for workforce resources submitted in response to the SOW. The requisition page 500 may indicate a total submitted cost for all workforce resources submitted in response to the SOW, as well as, an estimated budget for workforce resources associated with the SOW, [0075] To obtain insight into the reasonableness of the submission provided by the service provider, a computing device of the entity may obtain a market comparison report which compares the rates submitted by the service provider to sample market rates for workforce resources by selecting a market rate comparison tab 501 within the requisition page 500, see also [0080-0089]).

Regarding Claim 10,
Modified Hecker discloses claim 1, as recited above.  Hecker further discloses wherein the at least one communication device is selected from a group consisting of: a cellular telephone, a smartphone, a wireless-enabled personal digital assistant, a tablet, a personal computer, a notebook and a mobile device ([0041] The user device 108 may include, for example, a personal computer, a laptop computer, or a mobile device. The user device 108 may include a display 110, and a graphical user interface 112. In some example embodiments, data may be provided to the graphical user interface 112 (e.g., for presentation/output) by a communication device (e.g., the server 101, the requisition computing system 102, the third-party computing system 104 and/or the engagement support computing system 106, see also [0044]).

Relevant Prior Art
The relevant prior art made of record not relied upon below and considered pertinent to
applicant's disclosure can be found in the PTO-892 Notice of References Cited.
Relevant Prior Art References
US 20210383229 A machine learning system that accurately predicts optimal locations for a job position for recruiting and assigning labor.
US 20190318318 System for providing a virtually assisted staffing platform providing recruitment services, recommends alternative employer locations, extraneous skills, and recommends candidates to staffing suppliers.
US 20180365648 Heuristically-driven platform and method for hiring based on previously-supported jobs.
US 20180157995 Systems and methods for tracking, measuring, and improving applicants, candidates, recruits, experts and any resources, qualifications, and feedback
US 20190244176 System and method for managing a talent platform
US 20060229896 Match-based employment system and method.
US 20050192823 Monitoring employment compensation.
US 20020184148 System for web-based payroll and benefits administration.
US 20020143752 Apparatus and method for providing compensation information.
US  Pat. 8001057 Quantitative employment search and analysis system and method.

Relevant Non-Patent Literature
D. Wei, K. R. Varshney and M. Wagman, "Optigrow: People Analytics for Job Transfers," 2015 IEEE International Congress on Big Data, 2015, pp. 535-542, doi: 10.1109/BigDataCongress.2015.84.
Q. Meng, H. Zhu, K. Xiao and H. Xiong, "Intelligent Salary Benchmarking for Talent Recruitment: A Holistic Matrix Factorization Approach," 2018 IEEE International Conference on Data Mining (ICDM), 2018, pp. 337-346, doi: 10.1109/ICDM.2018.00049.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system at http://pair-direct.uspto.gov. 

/LAURA YESILDAG/Patent Examiner, Art Unit 3629